Exhibit (10)(r)(v)

AMENDMENT TO

POTLATCH CORPORATION

MANAGEMENT PERFORMANCE AWARD PLAN II

This Amendment to the Potlatch Corporation Management Performance Award Plan II
(this “Amendment”) is made by Potlatch Corporation, a Delaware corporation
(hereinafter called the “Corporation”) effective as of June 1, 2008.

1. Section 9(d) of the Potlatch Corporation Management Performance Award Plan II
(the “Plan”) is amended to read as follows:

(d) The cash portion of an Award, the payment of which was deferred under
(b) above shall be credited with additional amounts during the period of
deferral commencing on the first day of the month coinciding with or next
following the date Awards are normally paid pursuant to Section 5 above, and
continuing during the period of deferral up to the last day of the month in
which the amounts deferred hereunder are paid, and payable at the time that the
deferred Awards are paid. For periods prior to July 1, 2008, such additional
amounts shall be computed at seventy percent (70%) of the higher of the
following averages during the period of deferral; (i) the prime rate charged by
the major commercial banks as of the first business day of each calendar month
(as reported in an official publication of the Federal Reserve System), or
(ii) the average monthly long-term rate of A rated corporate bonds (as published
in Moody’s Bond Record), and shall be compounded annually. For periods on and
after July 1, 2008, credits shall be made at a rate equal to 120% of the
long-term applicable federal rate, with quarterly compounding, as published
under Section 1274(d) of the Code for the first month of each calendar quarter.
Notwithstanding the foregoing, in no event shall such additional amount exceed
the maximum interest rate allowable by law.

2. Section 9 of the Plan is amended to add a new subsection (f) at the end
thereof, which shall read as follows:

(f) To the extent provided under the Potlatch Corporation Management Deferred
Compensation Plan, a Participant may in lieu of having the cash portion of his
or her award credited with additional amounts under the provisions of
Section 9(d) of the Plan, be eligible to direct that the cash portion be treated
as invested and have his account adjusted for earnings or losses based on the
rate of return one or more of the investment alternatives that are available
under the Potlatch Corporation Salaried Employees Savings Investment Plan. The
availability of and terms of such election shall be determined in accordance
with the Potlatch Corporation Management Deferred Compensation Plan.

3. Except as otherwise provided in this Amendment, all other terms and
conditions of the Plan shall continue in full force and effect.